Exhibit 10.7

 

CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (“Agreement”) is made and entered into to be
effective the 7th day of March 2014, by and between WILLIAM W. DAVIS, an
individual, with a primary residence located at 11220 Strait Lane, Dallas, Texas
75229 (“Consultant”), and ENLINK MIDSTREAM OPERATING, LP (“Company”), with its
principal offices located at 2501 Cedar Springs, Suite 100, Dallas, Texas
75201.  Consultant and Company are referred to herein as a “Party” or the
“Parties”, as appropriate.

 

In consideration of the mutual covenants and promises contained in this
Agreement and other good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE I.

SCOPE OF SERVICES

 

1.1                               Company and Consultant agree that Consultant
shall perform consultation, project management, and related leadership
activities as requested by the Company’s Chief Executive Officer or Board of
Directors (the “Services”).

 

1.2                               Consultant shall perform the Services (a) in a
good and workmanlike manner, (b) with the degree of skill and care needed to
render the quality of services that is customarily accepted as consistent with
good professional and technical procedures within the industry in which the
Services are being performed, (c) in accordance with any specific practices and
procedures designated by the Company’s Chief Executive Officer or Board of
Directors, and (d) in compliance with all applicable requirements of federal,
state and local laws, ordinances, rules and regulations.

 

1.3                               For the performance of the Services, Company
will provide Consultant with an office in Company’s Dallas office location, an
office telephone, an office computer, and the use of customary office equipment
and supplies, such as printers, copiers, facsimile machines, and paper. 
Consultant shall furnish, at its own cost and expense, all other labor,
materials, supplies, machines, equipment, transportation and other items
necessary in the performance of the Services.

 

1.4                               Consultant shall not perform any Services
which are not authorized.  Changes related to the scope of the Services are
authorized and valid only upon the execution by both Parties of a written change
order specifying the scope of the extra work, the changes, the schedule, and any
other related matters.

 

ARTICLE II.

INDEPENDENT CONTRACTOR

 

2.1                               Consultant shall be and is an independent
contractor.  Company is interested only in the results obtained and has only the
general right of inspection and supervision in order to secure the satisfactory
completion of the Services.  Company shall not have the right to control or
direct the details of the Services, except as to the scope and nature of the
Services and the results to be obtained.  Under no circumstances shall an
employee of Consultant be deemed an agent or employee or “borrowed servant” of
Company.  Additionally, neither Party shall function as the agent or
representative of the other.

 

2.2                               Consultant shall have no authority to execute
any contract or any other document which purports to bind Company, nor will
Company execute any document which purports to bind Consultant.

 

--------------------------------------------------------------------------------


 

Additionally, Consultant shall not have the authority to represent Company in
any matter and neither Party shall represent themselves in a manner inconsistent
with the provisions of this Agreement.

 

2.3                               Consultant is required to make all appropriate
filings with the taxing authorities to account for any and all payments required
by the local, state, and federal authorities, including, but not limited to,
income tax, social security, unemployment insurance, and old age benefits for
any person(s) employed by Consultant.  Consultant is solely responsible for
payment of its own state and federal income taxes, FICA, self-employment tax and
other taxes that may be due as a result of the consideration that it receives
hereunder.  There will be no withholding for taxes from any payments made to
Consultant by the Company under this Agreement.

 

2.4                               It shall be Consultant’s sole responsibility
to carry any insurance for its benefit, such as automobile, worker’s
compensation, life, accident, disability and medical insurance.  Except for
COBRA benefits otherwise available to Consultant, it is further understood that
Consultant will not be eligible to participate in any of the Company’s employee
benefit plans or programs and Consultant specifically waives any right to any
such employee benefit plans or programs of the Company, regardless of whether
such benefit plans or programs shall be interpreted to include Consultant as an
eligible participant.

 

ARTICLE III.

TERM

 

3.1                               The term of this Agreement shall commence on
the effective date of this Agreement and will thereafter continue and remain in
force and effect through April 7, 2014.

 

ARTICLE IV.

COMPENSATION

 

4.1                               For Services rendered during the term of this
Agreement, Consultant shall be compensated according to the terms and provisions
as follows:

 

A.                                    Consultant will be paid $100,000 per
month.  Company will also pay for all reasonable expenses incurred by Consultant
for approved travel.

 

B.                                    Consultant shall submit to Company an
invoice for payment for the Services, pursuant to the terms of this Agreement,
on a monthly basis.  Within thirty (30) days after the acceptance by Company of
Consultant’s invoice as fully complying with all specifications and requirements
of this Agreement, Company shall pay Consultant for Services performed
hereunder.

 

ARTICLE V.

INDEMNIFICATION

 

5.1                               CONSULTANT SHALL INDEMNIFY, RELEASE AND HOLD
COMPANY, ITS PARENT COMPANY, ANY SUBSIDIARY AND AFFILIATED COMPANIES AND EACH OF
THEIR DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS OF ANY TIER (OTHER
THAN CONSULTANT) AND AGENTS (THE “COMPANY INDEMNITEES”), FREE AND HARMLESS FROM
ALL CLAIMS, DEMANDS, CAUSES OF ACTION, SUITS, AND OTHER LITIGATION (INCLUDING
ALL COSTS THEREOF, INCLUDING REASONABLE ATTORNEY’S FEES) OF EVERY KIND AND
CHARACTER, ARISING OUT OF OR IN CONNECTION WITH OR IN ANYWAY RELATED TO THE
PERFORMANCE BY CONSULTANT OF ITS SERVICES UNDER THIS AGREEMENT, EXCEPT TO THE
EXTENT

 

2

--------------------------------------------------------------------------------


 

CAUSED BY THE GROSS NEGLIGENCE OR INTENTIONAL ACTS OF COMPANY INDEMNITEES.

 

ARTICLE VI.

NOTICES

 

6.1                               All notices required or permitted under this
Agreement shall be in writing and shall be deemed to be delivered when delivered
personally, by courier, by telefax or telecopier, if received during normal
business hours, or by mail if properly addressed and deposited in the United
States mail, first class postage prepaid, to the applicable address shown below,
or to such address as either Party may from time to time designate as the
address for such purpose by like notice to the other Party.

 

COMPANY:

CONSULTANT:

 

 

EnLink Midstream Operating, LP

2501 Cedar Springs, Suite 100

Dallas, Texas 75201

Attn:  Chief Executive Officer

 

with a copy to:

 

EnLink Midstream Operating, LP

2501 Cedar Springs, Suite 100

Dallas, Texas 75201

Attn:  General Counsel

William W. Davis

11220 Strait Lane

Dallas, Texas 75229

 

ARTICLE VII.

CONFIDENTIAL INFORMATION

 

7.1                               The term “Confidential Information” includes
business strategies and plans, projects, trade secrets, know how, customer
contacts, contracts, supplier lists, right of way information and data,
technical data, pipeline and engineering data, operational data, accounting data
and any documents and drawings relating to the above, any information in any
form whether original or copies, relating to any of the business activities of
Company and all information discovered or derived in the performance of the
Services by Consultant pursuant to this Agreement.

 

7.2                               Consultant agrees that all Confidential
Information (including improvements, enhancements and refinements of
Confidential Information) data, notes, records, drawings, memoranda, reports, or
other documents that are made or compiled by Consultant or which were made
available to Consultant during the term of this Agreement concerning any
process, techniques, invention, computer programs or products manufactured,
used, or developed by Consultant based in whole or in part on Confidential
Information during the term of this Agreement shall be the sole and exclusive
property of the Company.

 

7.3                               When this Agreement terminates, Consultant
agrees to return, at Consultant’s sole expense, all Confidential Information and
property in its possession, which belongs to Company.  Consultant further agrees
not to disclose, use or disseminate Confidential Information and/or property
belonging to Company to any third party during the two (2) years immediately
following such termination.

 

3

--------------------------------------------------------------------------------


 

7.4                               Consultant acknowledges and agrees that a
breach or threatened breach of any provision contained in Article VII would
cause irreparable injury to Company and that money damages would be an
inadequate remedy and that the amount of such damages would be extremely
difficult to measure.  Consultant agrees that Company shall be entitled to
temporary and permanent injunctive relief to restrain Consultant from such
breach or threatened breach without having to post bond.  Nothing in this
Agreement shall be construed as preventing Company from pursuing any and all
remedies available to it under the Agreement for a breach or threatened breach
of a covenant contained in this Article VII, including the recovery of monetary
damages from Consultant.

 

7.5                               In the event Consultant becomes legally
compelled by a court, administrative tribunal or agency, or in court or agency
proceedings, to disclose Confidential Information, Consultant will provide
Company with prompt written notice so that Company may seek a protective order
or other appropriate remedy and/or waive compliance with the provisions of this
Article VII.  Consultant will furnish only that portion of the Confidential
Information that Consultant is advised (by written opinion of its counsel) is
legally required to comply with the requirements of such order or proceedings.

 

ARTICLE VIII.

INTELLECTUAL PROPERTY

 

8.1                               It is agreed and acknowledged that ownership
of and copyright in all “Intellectual Property” (being all intellectual and
industrial property rights of any person and includes patents, trademarks, trade
names, software, registered designs and copyright in plans, design details,
specifications, technical handbooks, reports, drawings or other works) produced
or prepared in the course of performing the terms of this Agreement shall remain
or be vested in the Company.  Any Intellectual Property of Consultant existing
prior to execution of this Agreement and used in the provision of the services
shall remain Consultant’s property but Consultant hereby grants to the Company
and its affiliates an irrevocable royalty free license and right to use such
Intellectual Property which Consultant represents and warrants it is entitled to
disclose to the Company.  Furthermore, Consultant hereby acknowledges and agrees
that Consultant and Company will jointly own all Intellectual Property based on
or using any information or documents of Company that Consultant develops or
creates after the termination of this Agreement.

 

ARTICLE IX.

MISCELLANEOUS

 

9.1                               Governing Law, Venue.  This Agreement will be
governed by and interpreted in accordance with laws of the State of Texas
without giving effect to any conflict of laws provisions, with venue in the
state or federal courts in Dallas County, Texas.

 

9.2                               Severability.  If any term or provision of
this Agreement is found to be illegal or unenforceable, then, notwithstanding
such term or provision, the remainder of the Agreement shall remain in full
force and effect and there shall be deemed substituted for the provision at
issue a valid, legal and enforceable provision as similar as possible to the
provision at issue.

 

9.3                               Assignment.  This Agreement may be assigned by
Company without Consultant’s consent and nothing herein shall limit, restrict or
prohibit Company’s use, transfer or disclosure of any of the Company work
product derived from the Services provided hereunder. The rights and obligations
created or assumed hereunder by Consultant shall not be assignable in whole or
in part by Consultant.  All rights and obligations contained herein shall inure
to the benefit of and be binding upon each of the Parties and their respective
permitted successors and assigns.

 

4

--------------------------------------------------------------------------------


 

9.4                               Entire Agreement, Amendment.  This Agreement
represents the entire understanding between the Parties regarding the subject
matter set forth herein.  This Agreement may not be modified or amended except
in writing, duly executed by the Parties hereto.

 

9.5                               No Waiver.  No course of dealing or failure of
either Party to strictly enforce any term, right or condition of this Agreement
will be construed as a waiver of such term, right or condition.

 

9.6                               WAIVER OF CONSEQUENTIAL DAMAGES. 
NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, NEITHER
PARTY SHALL BE LIABLE UNDER THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION RELATED
TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE SERVICES TO BE PROVIDED
HEREUNDER, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY,
PRODUCTS LIABILITY OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF
PROFITS, USE, OPPORTUNITY, REVENUES, FINANCING, BONDING CAPACITY, OR BUSINESS
INTERRUPTIONS.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed to be
effective as of the date and year first herein above written.

 

CONSULTANT:

 

COMPANY:

 

 

 

WILLIAM W. DAVIS

 

ENLINK MIDSTREAM OPERATING, LP

 

 

By: EnLink Midstream Operating GP, LLC,

 

 

Its: General Partner

 

 

 

 

 

 

/s/ William W. Davis

 

By:

/s/ Joe A. Davis

Name: William W. Davis

 

 

 

 

 

Name:

Joe A. Davis

 

 

 

 

 

 

Title:

Executive Vice President, General Counsel and Secretary

 

5

--------------------------------------------------------------------------------